Case 2:19-cv-03739-BMS Document 1 Filed 08/19/19 Page 1 of 5
           Case 2:19-cv-03739-BMS Document 1 Filed 08/19/19 Page 2 of 5




II.   FACTS:

      2.      The Plaintiff, Peter Mogull, is an adult and competent individual

with a physical address of 1019 Old White Plains Road, Mamaroneck, NY 10543.

      3.      The Defendant, Aetna, under information and belief, is a business

entity with a principal place of business located at 980 Jolly Road, Blue Bell, PA

19422 with a Corporate Headquarters located at 151 Farmington Avenue, Hartford,

CT 06156.

      4.       Aetna is a business entity, which issues disability insurance

policies governed by the Employee Retirement Insurance Security Act (ERISA), 29

U.S.C. §1011, et seq.

      5.      On a date certain, Aetna, issued a policy providing disability

insurance benefits to the Plaintiff through the Plaintiff’s employer.

      6.      The policy of insurance aforementioned provided for an employee

benefit plan as defined and covered under the terms of ERISA.

      7.      At all times material and relevant hereto, all policy premiums due on

behalf of the Plaintiff under said policy were paid.

      8.      At all times material and relevant hereto, the Plaintiff performed all

obligations required of him under said contract of insurance.

      9.      At all times material and relevant hereto, the Plaintiff was a qualified

participant in the employee benefit plan provided by Aetna to the Plaintiff’s employer
Case 2:19-cv-03739-BMS Document 1 Filed 08/19/19 Page 3 of 5
Case 2:19-cv-03739-BMS Document 1 Filed 08/19/19 Page 4 of 5
Case 2:19-cv-03739-BMS Document 1 Filed 08/19/19 Page 5 of 5
